Citation Nr: 1523731	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to a compensable rating for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served in the United States Army Reserve and had active duty for training from March 1977 to June 1977 and from September 1985 to February 1986.  During the earlier period, he was an Armor officer.  During the latter period he was a Chemical Officer and a Material/Services Management Officer for training purposes only.  

A Report of Medical History and Examination, dated June 3, 1987 also suggests that he had service in the Army National Guard.  That service has not been verified.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO.  

The issues of entitlement to service connection for a left ear hearing loss disability and entitlement to an increased rating for a right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1997, the RO denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.

2. Evidence associated with the record since the June 1997 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss disability. 



CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision, which denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1996).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to an initial rating in excess of 10 percent for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In June 1997, the RO denied the Veteran's original claim of entitlement to service connection for a left ear hearing loss disability.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1996).  

In November 2010, the RO received the Veteran's application to reopen his claim of service connection for a left ear hearing loss disability.  After the application was received, the RO advised the Veteran by letter of the reason for the prior denial and the need for new and material evidence to reopen the claim.  The RO also informed him of the criteria to support the underlying claim, and the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006)

The VA's duty to assist includes helping claimants to obtain pertinent records, including those reflecting his treatment by the VA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains such records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

In June 1997, as now, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  Military service included active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training  during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a). 

In addition to the foregoing, the applicable law and regulations permitted service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, impaired hearing was considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test were less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet those criteria at the time of a Veteran's separation from active service was not necessarily a bar to service connection for hearing loss disability.  A veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In June 1997, when the RO denied the Veteran's claim of service connection for a left ear hearing loss disability, the evidence on file consisted of the Veteran's service treatment records, reports of examinations performed for the Army Reserve from June 1976 to August 1985, and the report of a May 1997 VA audiologic examination.  They showed that during an April 1984 quadrennial examination for the Army Reserve, the Veteran demonstrated a pure tone threshold of 40 decibels at 4000 hertz.  However, there were no findings of a chronic, identifiable hearing loss disability  At his next audiologic evaluation in August 1985, he denied that he then had or had ever had a hearing loss disability.  He demonstrated pure tone thresholds below 40 decibels at all of the applicable frequencies and only one pure tone threshold of 26 decibels or greater (at 4000 hertz).  

During his May 1997 VA examination, the Veteran reported hearing problems which began during his exposure to tank and weapons firing in the Army Reserve.  He, again. demonstrated a pure tone threshold of 40 decibels at 4000 hertz.  The examiner found this consistent with a mild sensorineural hearing loss, as well as the Veteran's history of loud noise exposure.  However, following a review of all of the evidence of record, the RO found no chronic, identifiable left ear hearing loss disability in service sufficient to support a well-grounded claim.  Accordingly, service connection for a left ear hearing loss disability was denied; and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Relevant evidence added to the record since the RO's June 1997 decision consists of the report of a June 1987 examination for the Army Reserve, the report of a September 2010 consultation with the VA Audiology Service, and the reports of VA examinations, performed in January 2011 and June  2013.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that tends to relate to unestablished facts necessary to substantiate the claim.  The June 1987 examination report of medical history contains a doctor's note that the Veteran had a hearing loss due to being in the armored service.  The VA examinations concur that the Veteran has a current left ear hearing loss disability for VA purposes.  Such evidence is neither cumulative nor redundant of the evidence of record in June 1997 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss disability.  Because the additional evidence is new and material, it is sufficient to reopen the claim.  To that extent, the appeal is granted.  
ORDER

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for a left ear hearing loss disability is granted.  


REMAND

In light of the decision to reopen the claim, additional development of the record is warranted with respect to the issue of entitlement to service connection for a left ear hearing loss disability.  The issue of entitlement to an increased rating for the Veteran's service-connected right ear hearing loss disability will be held in abeyance, pending the requested development:

1.  The AOJ must ask the Veteran for the name and location of any National Guard unit to which he was assigned.  The AOJ must also ask the Veteran for his dates of service in the National Guard.  

Then, through official channels, such as the National Personnel Records Center, the Army Reserve Personnel Center, and, if applicable, the State Adjutant General,  the AOJ must request the Veteran's service personnel records from each period of active duty, Army Reserve service, and National Guard service. 

The AOJ must also request the Veteran's Reports of Medical Examination (MEPCOM Form 88), performed on or about June 8, 1977 and April 18, 1979, as well as the report of any audiogram performed on or about June 8, 1977.  In addition, the AOJ must request any treatment records compiled in conjunction with the Veteran's National Guard Service.  

The Veteran must also ask the Veteran for any of the foregoing service records he may have in his possession.  
A failure to respond or a negative reply to any request must be noted in writing and associated with the Veteran's claims file.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must ask the Veteran for the name and address of all health care providers (VA and non-VA) who have treated him and the name and address of all medical facilities (VA and non-VA) where he has been treated for a hearing loss disability during and since is service in the Army Reserve and, if applicable, the National Guard..  The AOJ must also ask the Veteran for the dates of that treatment.  

Then, the AOJ must ask each of the health care providers and medical facilities identified by the Veteran for all records reflecting the Veteran' s treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.

The Veteran must also ask the Veteran for any of the foregoing treatment records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the Veteran's claims file.  
If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  When the actions requested in Part 1 and 2 have been completed, forward the records of any uninterpreted audiograms to a VA audiologist for interpretation.  This must include, but is not limited to, the record of the audiogram performed on April 18, 1979.

4.  When the actions requested in Parts 1 and 2 have been completed, the AOJ must undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a left ear hearing loss disability and the issue of entitlement to an increased rating for his service-connected right ear hearing loss disability

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


